Citation Nr: 0724782	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right knee injury. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for left eye traumatic iritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran had active military service from December 1969 to 
November 1974. 

This case is before the Board of Veterans Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to disability ratings in excess of 
10 percent for the service-connected residuals of a right 
knee injury and left eye traumatic iritis.  Entitlement to 
service connection for left and right ankle disabilities was 
denied.  The veteran filed a timely appeal.      

In a February 2005 rating decision, service connection for 
left and right ankle disabilities was granted.  These issues 
are no longer before the Board for appellate review since 
this is a complete grant of the benefits sought on appeal.   

The Board notes that in June 2004 and August 2004, the 
veteran requested a hearing before the Board.  A hearing was 
scheduled in May 2007 and the veteran failed to report to the 
hearing without explanation.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).  


FINDINGS OF FACT

1.  The service-connected residuals of a right knee injury 
are principally manifested by complaints of pain with 
objective findings of full range of extension and flexion, 
and Magnetic Resonance Imaging (MRI) evidence of minimal 
degenerative changes without objective evidence of 
subluxation, instability, lack of endurance, fatigability, 
weakness, locking, ankylosis, or dislocation.     

2.  The competent medical evidence establishes that the 
veteran does not have any current residuals or pathology due 
to left eye traumatic iritis and there is no evidence of loss 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected residuals of a right knee 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006). 

2.  The criteria for a disability evaluation in excess of 10 
percent for left eye traumatic iritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.76, 
4.80, 4.83, 4.84a, Diagnostic Code 6003 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Rating Knee Disabilities

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 



Rating Iritis

Iritis is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6003, which utilizes general rating criteria for diseases of 
the eye.  Specifically, iritis in chronic form is rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is to be assigned during active pathology.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6003.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75.  

A compensable rating for loss of visual acuity requires that 
corrected vision at least be 20/40 in one eye and 20/50 in 
the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  
The ratings increase in 10 percent increments according to 
the levels of vision impairment with the greatest award of 
100 percent assignable for visual acuity of 5/200 in each 
eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right knee injury. 

Service connection for residuals of a right knee injury was 
granted in August 1975.  A 10 percent rating was assigned 
under Diagnostic Code 5257 from November 30, 1974.  Since the 
10 percent rating has been in effect for more than 20 years, 
the evaluation is protected, by law, against reduction.  
38 C.F.R. § 3.951 (2006).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In the present case, the Board finds that the service-
connected right knee disability should be rated under 
Diagnostic Codes 5003, degenerative arthritis, and under the 
diagnostic codes for limitation of motion of the leg.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  The 
evidence of record shows that the right knee disability is 
primarily manifested by painful motion.  There is MRI 
evidence of degenerative joint disease of the right knee.  
The October 2004 MRI detected minimal degenerative changes in 
the right knee.  However, the Board will also consider all 
other diagnostic codes pertinent to the knee and will also 
consider whether separate ratings are warranted for 
limitation of extension under Diagnostic Code 5261 or for 
instability of the knee under Diagnostic Code 5257.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected right knee disability under Diagnostic 
Codes 5003 and 5260.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5260, limitation of flexion of the leg.  The medical evidence 
demonstrates that upon VA examination in October 2004, 
flexion of the right knee was normal.  A July 2003 VA 
treatment record indicates that the veteran had full range of 
motion in the right knee.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5261.  The medical evidence demonstrates that upon VA 
examination in October 2004, extension of the right knee was 
normal.  A July 2003 VA treatment record indicates that the 
veteran had full range of motion in the right knee.  In order 
for a disability evaluation in excess of 10 percent to be 
assigned under Diagnostic Code 5261, extension must be 
limited to 15 degrees or more.  Thus, the Board concludes 
that a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 10 percent rating currently assigned 
to the service-connected right knee disability contemplates 
functional loss due to pain.  Pain was considered when the 
range of motion testing was performed.  The October 2004 VA 
examination report indicates that the veteran reported having 
pain in his right knee every day.  He stated that the pain 
increased with walking or standing too much.  The veteran 
reported taking Hydrocone, Naproxen, and Soma and the 
medication helped the pain.  VA treatment records dated in 
2003 and 2004 show that the veteran reported having pain in 
the right knee.  See the VA treatment records dated in May 
2003, July 2003, August 2003, August 2004, and November 2004.   

The veteran's current 10 percent rating takes into 
consideration and incorporates the functional loss due to 
pain.  As noted above, the objective evidence shows that the 
veteran had full range of motion of the right knee but he 
also has chronic right knee pain that increases with standing 
or walking.  The functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks v Brown, 8 Vet. 
App. 417, 420-21 (1995).  The veteran's current 10 percent 
rating takes into consideration and incorporates the 
functional loss due to pain, including pain during flare-ups.  

The right knee disability has not been shown to produce 
functional impairment that would warrant a rating higher than 
10 percent.  See DeLuca; supra.  There is no evidence of 
additional limitation of flexion or extension of the right 
knee due to weakness, fatigability, incoordination, or lack 
of endurance.  The medical evidence shows that despite the 
pain, the veteran had full range of motion of the right knee.  
The October 2004 VA examination report indicates that active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  Physical examination revealed no 
abnormalities, deformities, or swelling.  There was no 
evidence of effusion, warmth, or crepitus.  See the VA 
treatment records dated in May and July 2003.  There is no 
objective evidence of any additional limitation of motion or 
additional functional impairment due to weakness, 
fatigability, incoordination, or lack of endurance.  Based on 
the objective medical evidence of record, there is no basis 
for the assignment of a higher rating due to additional 
disability due to pain, weakness, fatigability, weakness, or 
incoordination.  The Board finds that the current 10 percent 
rating contemplates any additional disability due to pain 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the right knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  The veteran has 
not had any complaints of the right knee giving out or 
locking.  There are no findings of effusion.  Thus, a rating 
is not warranted under Diagnostic Code 5258.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

The right knee disability may be rated, by analogy, under 
Diagnostic Code 5257, other impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  As noted above, the 
right knee disability was initially rated under this 
diagnostic code.  A disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5257.  There 
is no competent evidence of moderate impairment of the right 
knee.  The medical evidence of record shows that the right 
knee disability more closely approximates mild impairment.  
The right knee symptomatology consists of complaints of pain 
and nonpalpable tenderness.  See the October 2004 VA 
examination report.  The October 2004 MRI indicates that the 
degenerative changes in the right knee were minimal.  
Significantly, there is no objective evidence of instability 
or subluxation upon VA examination.  The October 2004 VA 
examination report indicates that the medial and lateral 
collateral ligaments and the anterior and posterior cruciate 
ligaments of the right knee were stable.  The medial and 
lateral meniscus of the right knee was stable.  Similarly, 
the VA treatment records do not show any objective evidence 
of instability or subluxation.  There is no substantiating 
objective evidence of impairment of the right knee based on 
recurrent subluxation or lateral instability.  Thus, a higher 
rating for the right knee disability is not warranted under 
Diagnostic Code 5257.  

The diagnostic code under which instability is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, and therefore, §§ 4.40, 4.45, and 
4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board notes that a separate 10 percent evaluation is not 
warranted under VAOPGCPREC 23-97 for instability, in addition 
to the 10 percent evaluation assigned under Diagnostic Codes 
5003-5260.  There is no objective evidence of instability.  
VA examination dated in October 2004 indicates that there was 
no ligamental or meniscus instability.  

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the right knee.  As noted above, there was full 
extension of the right knee.  Thus, the Board concludes that 
a separate compensable rating is not warranted under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A review of the evidence does not demonstrate that the 
veteran's right knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for the right knee disability is not warranted.  The 
preponderance of the evidence is against the claim, and the 
claim is denied.  



Entitlement to a disability evaluation in excess of 10 
percent for left eye traumatic iritis.  

Service connection for left eye traumatic iritis was granted 
in August 1975.  A 10 percent rating was assigned under 
Diagnostic Code 6003 from November 30, 1974.  Since the 10 
percent rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction.  
38 C.F.R. § 3.951 (2006).

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected left eye traumatic iritis.  

The October 2004 VA eye examination report indicates that the 
veteran reported that he had a slight ptosis of the left 
upper lid that did not interfere with his vision.  He did not 
have any current medication or treatment for his eye.  Best 
corrected visual acuity, near with best correction, was 20/25 
in the right eye and 20/25 in the left eye.  The best 
corrected acuity, far with best correction, was 20/20 in the 
right and left eyes.  Upon examination, the pupil was round, 
regular, and equal and the pupil responded to light.  
Motility was full.  External examination was within the 
normal limits except for the 2 millimeter ptosis of the left 
upper lid.  It was noted that this was possibly congenital 
but in any case, it did not interfere with vision.  Slit lamp 
examination revealed that there were no cells, flares, or 
scars of the cornea.  Dilated fundus examination revealed 
that that the disks, maculae, vessels, and periphery were 
entirely normal.   

A 10 percent rating is currently assigned to the service-
connected left eye traumatic iritis under Diagnostic Code 
6003.  Under Diagnostic Code 6003, a 10 percent rating is the 
minimum rating assigned during active pathology.  A higher 
rating may be assigned for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6003 (2006).  

A higher rating is not warranted for impairment of visual 
acuity.  In order to warrant even the minimal compensable 
rating of 10 percent for impaired vision, the veteran would 
have to demonstrate a minimum corrected vision of 20/50 in 
the service-connected eye.  See 38 C.F.R. § 4.75, 4.84a, 
Diagnostic Codes 6078, 6079 (2006).  The most recent visual 
acuity examination in October 2004 revealed best corrected 
near vision of 20/25 in both eyes and best corrected far 
vision of 20/20 in both eyes.  

There is no competent evidence of field loss, pain, rest-
requirements, or episodic incapacity.  As noted above, the 
October 2004 VA eye examination report indicates that the 
veteran did not have residuals of any kind.  The examiner 
stated that the veteran had no residuals due to the injury in 
service.  The examiner further noted that the veteran had a 2 
millimeter ptosis of the left upper lid but this was of no 
serious consequence since it did not interfere with the 
veteran's visions and it was cosmetically insignificant.  The 
examiner also noted that the etiology of the ptosis of the 
left upper lid was undetermined.  The veteran did not report 
any symptoms due to the left eye iritis.   

Absent objective evidence of impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for the 
veteran's left eye iritis.  38 C.F.R. § 4.3.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, the evidence does not reflect, and the veteran does 
not allege, exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment.  Thus, there is no suggestion that the veteran is 
not adequately compensated by the regular rating schedule.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for the left eye traumatic iritis is not warranted.  
The preponderance of the evidence is against the claim, and 
the claim is denied.  




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2002, prior to the 
initial adjudication of the claim in December 2003.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
provided by the claimant and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Regarding the Dingess notice, elements (1), (2) and (3) are 
not at issue.  Regarding elements (4) and (5) (degree of 
disability and effective date), the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal in a March 2006 letter.  Notwithstanding this belated 
Dingess notice and the lack of readjudication of the claims 
after the March 2006 letter, the Board determines that the 
veteran is not prejudiced because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  After the March 2006 letter, the 
veteran had over one year to respond to the notice and submit 
evidence in support of his claims to the RO before the appeal 
was transferred to the Board.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board also points out that even though the Dingess notice 
was defective, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the veteran's claims for increased ratings.  As a result, 
there is no prejudice to the veteran because an increased 
rating is not awarded and there is no effective date to be 
determined.  The record fails to show prejudicial error as to 
timing or content of the VCAA notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records from the Dallas VA medical facility dated 
from October 2001 to November 2004 have been obtained.  There 
is no identified relevant evidence that has not been 
accounted for.  The veteran was afforded VA examinations in 
October 2004 to determine the nature and severity of the 
service-connected left eye traumatic iritis and the right 
knee disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected residuals of a right knee 
injury is not warranted.  The appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected left eye traumatic iritis 
is not warranted.  The appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


